Citation Nr: 1504565	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1969. 

These matters come on appeal before the Board of Veterans' Appeals from a July 2007 rating decision by the Department of Veterans Affairs Regional Office located in Lincoln, Nebraska (RO), which declined to reopen the Veteran's previously denied claim for entitlement to service connection for bilateral hearing loss. 

In March 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

A review of the Veteran's virtual VA electronic claims file reveals that additional relevant VA treatment records have been associated with the record.  These records have been reviewed and considered by the Board.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss because the evidence failed to demonstrate that he had current hearing loss disability that was related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's April 2009 rating decision relates to an unestablished fact (evidence of a medical evidence of current hearing loss disability that is related to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  The evidence is in relative equipoise as to whether the Veteran's left ear hearing loss is causally related to his active military service.
 

CONCLUSIONS OF LAW

1.  The April 2009 RO rating decision which denied the Veteran's service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

2.  Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claim and grant underlying claim for left ear hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for bilateral hearing loss.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for entitlement to service for bilateral hearing loss in an April 2009 rating decision.  The Veteran's bilateral hearing loss claim was denied because the evidence failed to show that his hearing loss was related to his in-service acoustic trauma.  Also, the medical evidence failed to demonstrate that the Veteran had hearing loss disability as defined by VA in his right ear.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The April 2009 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the additional evidence of record contains two private medical statements which provide a positive medical link between the Veteran's bilateral hearing loss and his in-service acoustic trauma.  See January 2012 private medical statement from Dr. R.W.N., as well as May 2012 private audiology evaluation and medical statement from Dr. N.L.F.  In addition, a visual review of the May 2012 private audiograph suggests that the Veteran's right ear hearing acuity has declined and indicates right ear hearing loss disability.

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.



Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for left ear hearing loss.  He contends that he has current hearing loss as result of exposure to loud noises during his period of service.  He reports that he was exposed to noise of aircraft engines, gunfire and other combat noises when he served as a helicopter gunner while stationed in the Republic of Vietnam.  The Veteran asserted that he did not always use hearing protection during service and hearing protection was not always effective when it was used during his period of service.  See March 2014 Board hearing transcript.  

A review of the claims folder demonstrates that the Veteran has current hearing loss disability as defined by 38 C.F.R. § 3.385 in his left ear.  See the report of an April 2009 VA examination report.  Notably, it is unclear from the medical evidence whether the Veteran has current right ear hearing loss disability as defined by VA and that matter is discussed below in the Remand portion. 

In addition, VA has already conceded the Veteran's in-service acoustic trauma when it awarded entitlement to service connection for tinnitus in a November 2012 rating decision.  As such both element (1), current disability, and element (2), in-service injury, have been established.  

The remaining question on appeal is whether the evidence of record is at least in equipoise with respect to element (3), that the Veteran's current left ear hearing loss disability is related to his in-service noise exposure.  Based on a review of the lay and medical evidence of record, the Board finds that the evidence is in approximate balance on that question. 
 
The record contains conflicting medical opinions on whether the Veteran's current left ear hearing loss is related to his in-service acoustic trauma.  In support of his claim, the Veteran has submitted two private medical opinions which both reflect findings that the Veteran's hearing loss is at least as likely as not related to his period of service.  See January 2012 private medical statement from Dr. N., and May 2012 private medical statement from Dr. F.  Notably, both of these positive medical opinions appear to be based solely on the Veteran's reported history of acoustic trauma and complaints of hearing loss.  The Board has no reason to doubt the veracity of the Veteran's lay statements regarding the onset and severity of his hearing problems and his lay statements can be considered in support of the private medical conclusions. 

The Board has also considered the February 2012 VA examiner's medical opinion that the Veteran's hearing loss was not related to his periods of service.  Although his opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  Here, the Board finds that the probative value of the conflicting medical opinions are at least in equipoise, not one of the opinions contains more probative than the other two opinions. 

Given the Veteran's competent credible testimony of decreased hearing acuity since service, and the positive private nexus opinions, the Board finds that when viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether the Veteran's left ear hearing loss is related to his period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for left hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for left ear hearing loss is granted. 


REMAND

Although there has been sufficient additional evidence to reopen the Veteran's previously denied claim for entitlement to service connection for right ear hearing loss, the Board finds that additional development is needed prior to adjudication of the underlying claim. 

In this regard, the Board finds that a new VA audiology examination is needed to determine whether the Veteran has current right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.   Here, the audiometric findings contained in the April 2009 VA audiology examination does not reflect right ear hearing loss disability; however, a visual review of the May 2012 private audiograph suggests that the Veteran's right ear hearing acuity has declined and indicates right ear hearing loss disability.  Also, it is unclear what word recognition test was utilized during the private audiology evaluation.  On remand, the Veteran should be afforded with a new VA audiology examination to determine whether he has current right ear hearing loss disability as defined by VA. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo another VA examination to determine the nature and etiology of his claimed right ear hearing loss.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  

Base on a review of the claims folder and the findings from the clinical examination, the examiner should provide opinions to the following: 

a)  Does the Veteran have right ear hearing loss disability as defined by VA? 

b)  If so, is it at least as likely as not (i.e., at least a 50 percent or better probability) that Veteran's hearing loss is etiologically either (i) related to an event, injury, or disease in service (to include as a result of exposure to loud noises), or (ii) proximately caused or aggravated by his service-connected left ear hearing loss. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  If any test results are valid, this should be noted and thoroughly explained in the examination report.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for right ear hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

\The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


